Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed 09/01/2021, has been entered and carefully considered.  Claims 1 and 35 are amended. Claims 1-2, 4, 6-9 and 35 are currently pending. Claim 5 is canceled.

                                       Allowable Subject Matter
Claims 1-2, 4, 6-9 and 35 are allowable over prior art of record, respectively.

Reasons for Allowance
Claims 1-2, 4, 6-9 and 35 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 09/01/2021, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the step of determining, by the transmitting end, the first precoding matrix comprises:
determining, by the transmitting end, dimensions of the first precoding matrix in accordance with a quantity of the data streams; selecting, by the transmitting end, a first code book which comprises precoding matrices each having dimensions same to the dimensions of the first precoding matrix; and with respect to each Resource Element (RE), selecting, by the transmitting end, one precoding matrix from the selected first code book as the first precoding matrix for the RE”, as recited in independent claims 1 and 35. Thus independent claims 1 and 35 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2, 4 and 6-9 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Melzer et al. (US 2013/0148755 A1) a method for communication includes configuring a communication system that includes a transmitter and a receiver with first precoding matrices for mapping up to N data streams onto N transmit antenna ports of the transmitter.  Each of at least some of the first precoding matrices are derived from respective second and third precoding 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/ROMANI OHRI/Primary Examiner, Art Unit 2413